Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the this case claim 1 has the limitation “means for entangling two or more select qubit devices” this invokes for 35 USC 112(f) and the mean for entangling two or more select qubit devices is the coupler devices as disclose in the in para. [0039] of in the instant specification  wherein it recites “the couplings between physical qubits can be rendered in a manner that allows large-scale entanglement with the quantum computing devices” also see para. [0043] wherein it cites “For example, the couplers may produce entanglement or other multi-qubits states over two or more qubits in the quantum processor cell 102”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 20 and 21 of U.S. Patent No. 9,892,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claim is the instant application claims a means for entangling two or more select qubit devices of the qubit devices to perform logical gates. Although is not explicitly stated in US Patent 9,892,365 it is obvious as the means for entangling two or more qubits is the coupler that allows for interaction, coupling and entanglement of qubit devices. As the US patent 9,892,365 already claims the coupler device it already has means for entangling qubit devices. 
Instant Application
US 9,892,365 B2
1. A quantum computing system comprising:
1. A quantum computing system comprising:
a multi-dimensional array of qubit devices, each qubit device having a respective qubit operating frequency that is independent of an offset electromagnetic field experienced by the qubit device;
a multi-dimensional array of qubit devices, each qubit device having a respective qubit operating frequency that is independent of an offset electromagnetic field experienced by the qubit device; and
coupler devices residing at intervals between neighboring pairs of the qubit devices in the multi-dimensional array,
coupler devices residing at intervals between neighboring pairs of the qubit devices in the multi-dimensional array, each coupler device being configured to receive coupler control signals that produce an electromagnetic interaction between the respective neighboring pair of qubit devices, each coupler device configured to vary a coupling strength of the electromagnetic interaction according to an offset electromagnetic field experienced by the coupler device, qubit
and means for entangling two or more select qubit devices of the qubit devices to perform logical gates.


wherein each of the coupler devices has a respective coupler operating frequency that varies with the offset electromagnetic field experienced by the coupler device, and the coupling strength varies according to the coupler operating frequency,

wherein each of the neighboring pairs of qubit devices comprises a first qubit device having a first qubit operating frequency and a second qubit device having a second, distinct qubit operating frequency,

wherein the coupler control signals each comprise a DC component and an AC component, and the AC component drives the coupler devices at a drive frequency that corresponds to a sum or difference of the first qubit operating frequency and the second qubit operating frequency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gambetta et al. (Gambetta et al.: US 20120326720 A1 - hereinafter referred to as Gambetta).

In regards to claim 1, Gambetta disclose a quantum computing system comprising: 

a multi-dimensional array of qubit devices, (Gambetta figs. 1-3 and para. [0034] teaches a dimensional array of qubit devices) each qubit device having a respective qubit operating frequency (Gambetta para. [0042] teaches “the resonator 250 between the apparatuses A1, A2 can be tuned into resonance with one pair of qubits (e.g., qubits A1Q1, A2Q1) to a frequency of fq1) that is independent of an offset electromagnetic field experienced by the qubit device; (Gambetta para. [0022-0024] teaches “the use of fixed intra-cluster couplings during computation allows the construction and operation of qubit clusters with only minimal connections to the external electromagnetic environment.” And “in this way, each cluster is predominately electromagnetically isolated from the electromagnetic environment and from the all other clusters except the specific purpose of inducing interactions between clusters or for applying electromagnetic fields via external sources for the purpose of controlling…”.) 
coupler devices residing at intervals between neighboring pairs of the qubit devices in the multi-dimensional array, (Gambetta paragraph [0009, 0033 and 0035] teach a plurality of electromagnetic field sources coupled to the system and an adjustable electromagnetic coupling, electromagnetic resonators 250 coupled between adjacent apparatuses via coupling elements coupling the cavities to the electromagnetic resonators, and the application of electromagnetic fields to respective qubits clusters couples qubits within the clusters to one another as well as induces quantum states.)   and means for entangling two or more select qubit devices of the qubit devices to perform logical gates. (Gambetta para. [0033-0034] teaches coupling qubits together and non-local entanglement, thus there is means for entangling two qubits devices together. Also paragraph [0039] teaches wherein two qubit gates are performed using the entangled qubit gates. This teaches qubit device to perform logical gates, also see para. [0008] wherein it teaches applying single and multi-qubit gates operations such that an logic operation can be implemented.)


In regards to claim 28, Gambetta discloses a quantum computing method comprising:

receiving qubit control signals in a multi-dimensional array of qubit devices, (Gambetta paragraph [0029] teaches clusters of qubits and tunable couplers connected to electromagnetic or mechanical controls and paragraph [0033] teaches fig. 3 illustrates an exemplary 3D lattice multi-qubit system 300 of multiple 3D qubit cluster apparatuses and three dimensional array.) each qubit device having a respective qubit operating frequency (Gambetta paragraph [0042] teaches “the resonator 250 between the apparatuses A1, A2 can be tuned into resonance with one pair of qubits (e.g., qubits A1Q1, A2Q1) to a frequency of fq1.".) that is independent of an offset electromagnetic field experienced by the qubit device, the qubit control signal received by each qubit device being configured to manipulate a quantum state of the qubit device; and (Gambetta paragraph [0022-0024] teaches “the use of fixed intra-cluster couplings during a computation allows the construction and operation of qubit clusters with only minimal connections to the external electromagnetic environment.” And “In this way, each cluster is predominantly electromagnetically isolated from the electromagnetic environment and from all other clusters except for the specific purpose of inducing interactions between clusters or for applying electromagnetic fields via external sources for the purpose of controlling...".)

receiving coupler control signals at coupler devices, the coupler devices residing at intervals between neighboring pairs of the qubit devices in the multi-dimensional array, (Gambetta paragraph [0033] teaches electromagnetic resonators coupled between adjacent apparatuses via coupling elements coupling the cavities to the electromagnetic resonators and paragraph [0035] and fig. 2 a third magnetic field can be applied and adjusted between the first and second qubit clusters.)

the coupler control signal received by each coupler device being configured to produce an electromagnetic interaction between the neighboring pair of qubit devices that the coupler device resides between, (Gambetta paragraph [0033] cites “Regardless of the type of resonator implemented, the resonators 250 are tunable such that adjacent apparatuses A1, A2, B1, B2 are coupled to one another.  By tuning the respective electromagnetic fields, groups of qubits in one apparatus A1, A2, B1, B2 can be coupled to an adjacent group of qubits in another of the apparatuses A1, A2, B1, B2.  As such, not only are qubits coupled to their respective cavities and other qubits residing in their cavities, but groups of qubits can also be coupled in the entire system 200 as further described herein.”; and paragraph [0042] cites “The resonator 250 between the apparatuses A1, A2 can be tuned into resonance with one pair of qubits (e.g., qubits A1Q1, A2Q1) to a frequency fq1.”) a coupling strength of the electromagnetic interaction produced by (Gambetta paragraph [0011] cites "a first qubit cluster having a first interaction strength, a second qubit cluster having a second interaction strength and a sub circuit disposed between the first qubit cluster and the second qubit cluster and configured to tune the first and second interaction strengths) each coupler device being influenced by an offset electromagnetic field experienced by the coupler device. (Gambetta paragraph [0046]).

Performing logical gates on two or more select qubit devices of the qubit devices. (Gambetta para. [0033-0034] teaches coupling qubits together and non-local entanglement, thus there is means for entangling two qubits devices together. Also paragraph [0039] teaches wherein two qubit gates are performed (logical operations) using the entangled qubit gates. This teaches qubit device to perform logical gates, also see para. [0008] wherein it teaches applying single and multi-qubit gates operations such that a logic operation can be implemented.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127